ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_06_EN.txt. 145

DISSENTING OPINION OF JUDGE READ

I regret that I am unable to concur in the answers given by the
majority of my colleagues to the Questions submitted in the Request.
In genera] I agree with the position taken by President Hackworth
and Vice-President Badawi, but there are certain aspects of the
matter, which, in my opinion, deserve special consideration.

My difficulties in concurring in the Opinion are fourfold. They
concern: the nature and significance of the notion of competence
or jurisdiction; and the problems of interpretation arising under
Article XII, paragraph 1, of the Statute of the Administrative
Tribunal, the clauses in the Judgments which purport to confirm its
jurisdiction, and Question I.

My first difficulty relates to competence or jurisdiction. This
notion is the principle that a Tribunal must keep within the limits
imposed by law, or by the instrument under which it operates. It
applies at all stages of proceedings: commencement; pleadings;
oral proceedings; and, above all, at the crucial stage, delivery of
judgment.

Lack of competence may be raised by preliminary objection, or
during the examination of the merits. In preliminary proceedings,
the tribunal may simply reject the objection to the jurisdiction, or
it may decide, at that stage, that it is competent: but either
finding is interlocutory. In any event, if, in the course of the exami-
nation of the merits, it is established by a party, or the tribunal
finds of its own motion, that it is incompetent to adjudicate, it
cannot proceed to judgment. This does not mean that the problems
of competence and merits are the same. They are separate in prin-
ciple, although there may be issues of fact and law that are common
to both. What it does mean is that it is the duty of every tribunal—
when the relationship of the parties, the essential character of the
cause of action, and other matters relevant to jurisdiction have
been established—to satisfy itself that it is competent to deliver
the judgment and thus to complete the hearing of the case.

This confirmation of jurisdiction is a finding by the tribunal
that, in adjudicating, it is acting within the scope of its authority
to adjudicate, prescribed by law and by the statute under which it
operates. It has nothing to do with the question whether the decision
is right or wrong: that is merits. It is concerned solely with the
duty of the tribunal to respect and maintain the limits imposed
on its authority; the rightness or wrongness of the decision being
irrelevant considerations.

79
144 DISS. OPIN. OF JUDGE READ (OPIN. 23 X 56)

My second difficulty relates to the interpretation of Article XII
of the Statute, which provides that:

“In any case in which the Executive Board ... challenges a
decision of the Tribunal confirming its jurisdiction, ... the question
of the validity of the decision given by the Tribunal shall be sub-
mitted by the Executive Board concerned, for an advisory opinion,
to the International Court of Justice.”

I am disregarding the provision relating to procedural fault,
which was eliminated from the case by Unesco.

Four expressions present problems of interpretation: “challenges” ;
“decision of the Tribunal confirming its jurisdiction” ; “‘the question
of the validity of the decision”; and “‘shall be submitted”. The
first three are directly involved in this case.

There are two ways of construing a text. It can be given its
ordinary and natural meaning; or, when that does not make sense,
it can be given a meaning which, while not doing violence to the
words used, is in conformity with the context and the general
tenor of the document, and which will give effect to the general
intentions of its authors, as indicated by its terms and by attendant

- circumstances. I shall refer to the first as literal, and to the second
way of construing the text as liberal interpretation.

The expression “‘challenges a decision”, if literally construed,
would connote the fact of challenge and not its substantial quality.
Unesco, acting under Article XII, did challenge the whole Judgment,
in terms broad enough to constitute a challenge to the decision
confirming jurisdiction. Literally construing the word “challenges”,
it would follow that the Executive Board was empowered to submit
the validity of the decision to this Court, regardless of whether or
not it could substantiate the challenge. But it has been universally
accepted that Unesco can only require the Court to rule on validity
if the challenge proves to be well-founded. All unite in applying a
liberal interpretation.

Similarly, liberal interpretation has been given to the last two
expressions referred to above. Strictly, “the question of the validity
of the decision” would cover all aspects of validity, but it is univer-
sally accepted that it must, in order to give effect to the general
intention of the authors, be restricted to those aspects of validity
or invalidity which result from the competence or incompetence
of the Tribunal. Literally, “shall be submitted’’ is imperative; but
it is recognized that the Executive Board is under no compulsion
but exercises its political judgment in deciding whether or not to
submit the question to the Court.

71
145 DISS. OPIN. OF JUDGE READ (OPIN. 23 X 56)

The second expression —‘“decision of the Tribunal confirming its
jurisdiction’’—gives more difficulty. It is impossible, on the basis
of literal construction, to confine the words to decisions that the
Tribunals were competent to entertain the complaints, and to
listen to the witnesses and counsel, i.e. to exercise the less important
aspects of jurisdiction, because the authors did not choose to use
the words “‘confirming the preliminary and relatively unimportant
elements of jurisdiction, but ignoring the crucial element, the
delivery of judgment’. But I do not feel justified in giving a liberal
interpretation to the first three expressions with which I have
dealt, and at the same time imposing a literal construction on the
expression now under consideration. Accordingly, I shall examine
the nature and historical background of the Article and its relation
to other parts of the Statute.

A precedent was established in 1946 when the Assembly of the
League of Nations refused to give effect to certain judgments of
the Administrative Tribunal, on grounds of nullity. Some of the
officials were from the International Labour Organisation and
when the Organisation was taking over the League Tribunal and
Statute, it became necessary to cope with the problem presented
by the precedent. This was a serious matter, because it imported
into the relation between official and organization an arbitrary
element, and destroyed security of tenure. It was, however, impos-
sible to reverse the precedent, because many members were not
prepared to accept a position in which a judgment of the Tribunal
which was null and void would be binding on the Organisation. A
compromise was reached and embodied in Article XII.

Prior to the adoption of Article XII, the officials were at the
mercy of the Organisation, because there was no legal sanction
against possible action in treating a judgment as a nullity. Under
Article XII, provided that it is liberally construed, the Organisation
can only treat a judgment as invalid if it has been found to be so
by this Court.

For ten years, the provisions of Article XII have stood out as
the only safeguard giving effective protection to officials from
arbitrary action by the Organizations. Restrictive construction
of the expression under consideration, confining the effect of this
safeguard to cases in which there can be found a decision of the
Tribunal limited to the preliminary and relative unimportant
elements of jurisdiction, would narrow the scope of the safeguard,
and enlarge the field in which officials were at the mercy of the
Organizations. I am compelled to give a broad and liberal inter-
pretation to a remedial measure, designed to ensure justice and to
prevent arbitrary action.

Apart from the historical background, which so strongly indicates
the need for broad and liberal construction, the context suggests
the same need, with equal force. Here I shall mention only one

72
146 DISS, OPIN. OF JUDGE READ (OPIN. 23 X 56)

point: Article VIII. The scope of the judgment to be given by the
Tribunal was rigidly confined. It was given competence to “order
the rescinding of the decision impugned or the performance of the
obligation relied upon”. In the event that these courses proved to
be impossible or inadvisable, competence was given to “award
compensation for the injury caused...”. The language was imper-
ative, and it is clear beyond argument that the authors of the
Statute intended to confine the Tribunal to these forms of redress.
There was no way in which an Organization could know that the
Tribunal was delivering a judgment which, in the matter of redress,
was beyond its competence, until after the judgment had been
delivered. That would be too late for argument, too late fax any-
thing but the procedure under Article XII.

Restrictive construction would thus render nugatory the limi-
tations imposed by Article VIII and it is therefore unacceptable
to me.

It thus appears that a literal examination of the words ‘decision
of the Tribunal confirming its jurisdiction’’, a survey of the histor-
ical background, and the context, all unite in compelling me to
adopt a broad and liberal construction. I am convinced that the
authors of the Statute had in mind all elements of jurisdiction and
that they did not intend to exclude the crucial element, the delivery
of judgment.

My third difficulty in concurring in the Opinion relates to the
interpretation of the clauses in the Judgments of the Tribunal which
deal with jurisdiction. |

The first is the seventh clause appearing under the heading
“ON COMPETENCE’’, which reads:

“that by virtue of Article II, paragraph 1, of its Statute, the
Tribunal is competent to hear the said dispute ;”

The reference to paragraph (1) is an obvious clerical error. It
must be treated as referring to paragraph (5), but this is of no
importance as the link with Article II of the Statute was abandoned
in the dispositive. To avoid confusion I shall refer to this clause as
the tentative finding on competence.

The second clause, to which I shall refer as the decision confirm-
ing jurisdiction, is in the dispositive. Together with the preceding
and following clauses, it reads :

“ON THE GROUNDS AS AFORESAID

THE TRIBUNAL,

Rejecting any wider or contrary conclusions,
Declares the complaint to be receivable as to form ;

Declares that it is competent ;
Orders the decision taken to be rescinded and detlares in law
147 DISS. OPIN. OF JUDGE READ (OPIN. 23 X 56)

that it constitutes an abuse of rights causing prejudice to the
complainant ;

In consequence, should the defendant not reconsider the decision
taken and renew the complainant’s appointment, orders the
said defendant to pay to the complainant the sum of $15,500,
together with interest at 4 per centum from x January 1955;

Orders the defendant Organisation to pay to the complainant the
sum of $300 by way of participation in the costs of her
defence ; ...”’

(I have italicized the decision confirming jurisdiction.)

There can be no doubt as to the meaning. This clause was an
integral and operative part of the dispositive. Read with the fol-
lowing clause, it was an unequivocal decision by the Tribunal
confirming its jurisdiction to render judgment based, not on the
provisions of Article IT, paragraph 5, but on abuse of rights, a very
different matter.

The use of the present tense, ‘is competent”’, places the construc-
tion beyond doubt. The words cannot possibly be construed as
meaning: ‘Declares that it was competent’’. The tentative finding
on competence was part of the expositive, and it must give way
to the decisive clause which appears in the dispositive. The decision
by which the Tribunal actually confirmed its decision, the decision
which was challenged by Unesco, and the decision which must
be taken into account in answering the Questions in the Request,
is the actual decision which is contained*in the dispositive and not
the tentative finding on competence.

My fourth difficulty relates to the interpretation of Question I
of the Request. In putting the question of jurisdiction to the Court,
Unesco used the expression “Was the Administrative Tribunal
competent ... to hear the complaints...’’. The words used suggest
that Unesco wanted the Court’s Opinion as to the Tribunal’s
competence to hear the complaints in the widest sense. The expres-
sion “‘to hear the complaints’, if given the ordinary and natural
meaning of the words used, would extend to both the reception
and the disposition of the complaints. But the French text, which
is the original, is, perhaps, less free from doubt in this regard.

Accordingly, it becomes necessary to consider the attendant
circumstances, and to ressort to liberal interpretation. In this way
the true position emerges.

In the first place, the Question should be considered in relation
to the scope of Article XII, under which it was put to the Court;
and also in relation to the scope of the clauses in the Judgments
confirming competence. Both the former and the latter extended

74
148 DISS. OPIN. OF JUDGE READ (OPIN. 23 X 56)

to both the reception and the disposition of complaints. It would
not be unreasonable to interpret the question as extending to the
whole field of competence, as included within the Judgments and
the Article.

In the second place, Unesco has throughout made it clear that
it was intended to raise the question of jurisdiction in the widest
sense. This was done in paragraph 93 of the Written Statement, and
reasserted in the letter from the Legal Adviser to the Registrar
of the Court, dated June 2oth of this year.

In the Written Statements, not only Unesco but also the Govern-
ments have discussed the issues on the assumption that the issue
of competence, in the widest sense, was raised by the Questions.
The only doubt arises from some remarks by Unesco, both in para-
graph 93 of the Written Statement and in the letter of June 2oth.
It was there suggested that the issue of competence in one aspect
(competence to entertain the complaints) was being raised by
Question I, and that competence in its other aspect (competence
to dispose of the complaints) was covered by Question II.

To me the question whether the issue of competence to deliver
judgments on matters over which jurisdiction had not been con-
- ferred by the Statute should be regarded as arising under Question I
or II is a matter of slight importance. The important thing is that
the issue has arisen, and must be dealt with.

In my opinion, the proper course to be followed would be to
revise the Questions by striking out Question II, and by giving to
Question I a liberal interpretation, so as to cover both the reception
and the disposition of the complaints. That is the course which the
Permanent Court, and also this Court, invariably followed, when
there was possible discrepancy between the Questions as framed and
the actual legal questions as developed by the Written and Oral
Proceedings.

%
* *

Examination of these four matters has led me to the following
conclusions: |

ist. That Article XII contemplates a decision by the Tribunal
confirming its jurisdiction in its entirety.

and. That the clauses in the Judgments confirming competence
must be construed as confirmation based on the actual
position as established in the proceedings, and as confirm-
ing the competence of the Tribunal to deliver the Judg-
ments of which they are parts.

3rd. That Question I of the Request should be construed as
raising the issue of competence of the Tribunal to deliver
the judgment.
149 DISS, OPIN. OF JUDGE READ (OPIN. 23 X 56)

Accordingly, I am unable to confine my examination of the case
to the seven clauses which come under the heading “on COMPE-
TENCE’, but find it necessary to look at the whole judgment. In
so doing, I shail not consider whether the Tribunal was right or
wrong in any conclusions which it reached concerning the merits.
J shall not consider whether there was or was not, in fact or law,
non-observance of the terms of appointment or of provisions of
the Staff Regulations; or whether there was or was not, in fact or
in law, an abuse of rights. I shall confine myself to the single ques-
tion: did the Tribunal keep within the limits of its competence, as
prescribed by the law and by the Statute? I shall begin with the
limitations on the competence of the Tribunal, and then examine
the course actually followed in delivering the Judgments and end
with my own opinion as to the answers that should be given to
the questions.

As regards limitation, I shall begin with two which were imposed
by the Statute.

By Article Il, paragraph 5, the competence of the Tribunal was
restricted to hearing “complaints alleging non-observance, in
substance or in form, of the terms of appointment of officials and
of provisions of the Staff Regulations...”’.

There are three possible constructions to be placed on these
words. The first, based on literal interpretation, is that the Tribunal
is competent to entertain a complaint, provided that there has been
an allegation of non-observance of the terms and provisions, and
notwithstanding that there is no substantial basis for the allegation.

If this construction is accepted, the inevitable conclusion is that
the Tribunal was without jurisdiction; because the complainants
made no such allegation. They did not allege non-observance of the
terms of appointment, or of provisions of the regulations. They put
their cases on an entirely different basis, which was described by the
Tribunal in the following words:

“Having had referred to it a complaint submitted against the
United Nations Educational, Scientific and Cultural Organisation
of 5 February 1955 by Mr. Peter Duberg, an official of that Organisa-
tion, asking that the Tribunal be pleased to rescind the decision
taken by the Director-General on 13 August 1954 and to enjoin
the Director-General to renew the contract of the complainant
and to pay him the sum of one franc in respect of damages and
legal costs ;”.

There is nothing there about non-observance.

However, I am unable to accept this literal construction, for the
same reasons that led to the universal rejection of a similar construc-
tion of ‘‘challenges’’, in Article XII.

76
150 DISS. OPIN. OF JUDGE READ (OPIN. 23 X 56)

The second possible construction is neither literal nor liberal. It
is that, to sustain jurisdiction, the complainant must make out a
prima facie case, but need not prove that the case is, in reality,
based on non-observance within the meaning of Article II, para-
graph 5. That course has its proper place when an objection is
taken to the jurisdiction in preliminary proceedings. But then, the
decision of the Tribunal is interlocutory, and subject to reversal, as
regards competence when, in dealing with the merits, the Tribunal
finds that the actual cause of action is not based on ‘“‘non-observ-
ance’.

I am unable to accept this construction. There is nothing in the
words used to justify its adoption. I do not think that the authors of
the Statute intended that the Tribunal should be competent to
entertain a complaint, based on a prima facie case of “‘non-observ-
ance’’; and that, after that prima facie case had been disproved or
abandoned, it would be competent to proceed to deal with different
causes of action which they had attempted to exclude from the juris-
diction of the Tribunal by the terms of Article II, paragraph 5. I
am of the opinion that it must be established that the cause of
action is based on “‘non-observance”’ before the Tribunal can be
regarded as competent to render judgment. It is noteworthy that
there is not even a tentative finding of ‘“‘non-observance’’ in the
expositive and that it was abandoned in the dispositive.

The second limitation was imposed by Article VIII; and I do
not need to repeat what I have said with regard to it. The Tribunal’s
competence in regard to the contents of its judgment was subject
to the most stringent limitation. It could not award damages, puni-
tive or otherwise, it could not impose fines or imprisonment or order
equitable reparation; it could only grant the redress for which
Article VIIT made express provision: rescission, specific performance
or competence to ‘‘award compensation for the injury caused”.

The third limitation is imposed by positive law. It is a general
principle of law, recognized in national legal systems and by inter-
national jurisprudence, that a tribunal must base its decision on the
legal rights of the parties. In the absence of a special provision in
its statute, a tribunal is not competent to base its judgment ex
aequo et bono.

*
* *

Keeping these limitations in mind, it is necessary to look at the
course actually followed by the Tribunal in dealing with the cases.
In sor far as the Judgments appeared to be dealing with the question

77
I51 DISS. OPIN. OF JUDGE READ (OPIN. 23 X 56)

of non-observance of the terms and provisions, I shall refrain from
comment, as I am concurring generally with the views expressed by
President Hackworth and Vice-President Badawi. But, after touch-
ing lightly on these matters, the Tribunal was not content to rely
on the grounds set fourth in the Statute. It proceeded to base its
judgment on an entirely different cause of action: “détournement de
pouvoir’ and “abuse of rights’ +. I do not need to discuss the pro-
priety of attempting, without statutory authority, to introduce
these notions into international.administrative law. It is sufficient
to point out that the adjudication of a cause of action based on
them was beyond the competence of the Tribunal under Article IT,
paragraph 5, of the Statute. Further, they were not merely beyond
the scope of this paragraph. They were completely inconsistent with
“non-observance’’. Both notions were based on the assumption that
the Director-General was observing the terms of appointment and
the provisions of the Staff Regulations, and exercising the legal
rights of the Organization, but that he was exercising the rights
unconscionably, or for motives different from those which the
framers of the Regulations had in mind.

Further, in dealing with the problem of redress, the Tribunal
proceeded in disregard of the limits on its competence imposed by
the Statute, and by positive law. It abandoned the idea of awarding
compensation in pursuance of the provisions of Article VIII, and
decided to award ‘‘equitable reparation”, a course which was pre-
cluded by the Statute. It abandoned legal considerations, and
decided “That redress will be ensured ex aequo et bono by the grant-
ing to the complainant of the sum set forth below;”’.

Finally, when it came to the dispositive, the Tribunal jettisoned
the entire cause of action in so far as it was based on “‘non-observ-
ance”, and relied solely on the cause of action based on “abuse of
rights”. The dispositive began with the provision: “Rejecting any
wider or contrary conclusions”. Assuming that this provision has
any meaning at all, it must mean that the Tribunal was rejecting
the contrary conclusions, i.e. the complainant’s objection dealt with
in section “D” under the heading ‘ON THE SUBSTANCE” and the
respondent’s contentions; and also the wider conclusions i.e. con-
tentions based on any ground other than abuse of rights, such as a
claim based on “‘non-observance’’.

1 The expression ‘‘détournement de pouvoir’’, in the unofficial translation furnished
to the Court by Unesco, has been mistranslated as ‘“‘wrongful exercise of powers’’.
While, ordinarily, it has been used as the equivalent, in public law, of the notion of
abuse of right in private law, the four Judgments treat them as synonymous and
interchangeable terms.

78
152 DISS. OPIN, OF JUDGE READ (OPIN. 23 X 56)

But even if the first provision, quoted above, has no meaning, the
matter is put beyond all doubt by the central operative clause of
the dispositive, which reads:

“Orders the decision taken to be rescinded and declares in law
that it constitutes an abuse of rights causing prejudice to the com-
plainant ;”.

The words used in this, the crucial clause of the dispositive, leave
no room for doubt that the Tribunal had abandoned the complaint,
in so far as it was based on any consideration other than abuse of
rights.

Before leaving the dispositive, it is necessary to refer to the
declaration which immediately precedes this clause:

“Declares that it is competent ;””.

It is unnecessary to repeat the comments already made with regard
to this declaration. It is sufficient to point out that the actual deci-
sion confirming jurisdiction challenged by the Executive Board of
Unesco and presented to this Court for consideration was a declara-
tion by the Tribunal that it was competent to render a judgment
based, not on non-observance of the terms of appointment of officials
and of provisions of the Staff Regulations, but on abuse of rights, a
matter which was plainly beyond the competence of the Tribunal
as established by the provisions of its Statute.

It has been suggested that the foregoing considerations are part
of the merits, and not relevant to the competence of the Tribunal.
But I am unable to accept this view because it does not take full
account of what really happened when the four Judgments were
rendered.

Before there had been a position, under the Constitution, the
Staff Regulations and Rules, and the Statute of the Administrative
Tribunal, in which there was an orderly distribution of authority
and functions among the Organs of Unesco as regards staff matters.
Sovereign power was reserved to the Member States, but, subject
to this reservation, general and paramount power was given to
the General Conference and, to a more limited extent, to the Exe-
cutive Board.

By recognizing the jurisdiction of the Administrative Tribunal
of the International Labour Organisation, a field was established
within which disputes between officials and Unesco were to be
dealt with by the Tribunal. But this field, while broad and extensive,
was strictly limited. The Tribunal could not go beyond «non-
observance ... of the terms of appointment of officials and of pro-
visions of the Staff Regulations...”’, and there was no authority to
disregard the legal rights of either officials or Organization.

The Director-General, under the Constitution, was “the chief
Administrative officer of the Organization”. The Constitution was

79
153 DISS. OPIN. OF JUDGE READ (OPIN. 23 X 56)

based on the principle of separation of the powers, and his task was
simply to give effect to the common will of Unesco, as expressed by
the General Conference and Executive Board. That common will, as
regards staff matters, was largely embodied in the Regulations and
Rules, in which some discretionary powers were conferred on the
Director-General. The General Conference did not choose to
submit these discretionary matters to judicial review, but re-
tained them within its own authority. They were matters in
which the exercise, by the Director-General, of his discretionary
powers was neither absolute nor arbitrary, but subject to control
through the political organs, the General Conference and the
Executive Board.

Henceforth, and as a result of the four Judgments, the orderly
distribution of authority and functions among the Organs—as
established under the Constitution, the Regulations and the Statute
—has been destroyed. By its assertion of competence to proceed
ex aequo et bono, the subjective appreciation of the Tribunal has
been substituted for the rule of law in deciding disputes between
officials and Organization. By asserting its competence to base its
judgments on abuse of rights, the Tribunal has substituted its own
notions of “‘the good of the service’’ and ‘‘the interest of the Organi-
sation’ for the control by the General Conference and Executive
Board over the exercise by the Director-General of discretionary
powers conferred on him by the General Conference.

In my opinion the bringing about of such a revolutionary change
went far beyond the disposition of the cases on the merits, and
transcended the competence conferred on the Tribunal by the
provisions of Article II, paragraph 5, of its Statute.

Having dealt with the limitations imposed on the competence of
the Tribunal, and the course actually followed in delivering judg-
ment, it is necessary for me to give my own opinion as to the answers
that ought to be given to the Questions set forth in the Request.

I have interpreted Question I as raising the issue of the compe-
tence of the Tribunal to deliver the Judgments, as well as its
competence to deal with the less important parts of the hearing.
Accordingly, my answer is in the negative.

The problem of dealing with Question II does not arise for me.
But if Question I is not interpreted as raising the issue of the compe-
tence of the Tribunal to deliver the Judgments, it follows that

80
154 DISS. OPIN. OF JUDGE READ (OPIN. 23 X 56)

this issue would be raised by Question II. In that event, my answer
to Question IT, clauses (a) and (b), would be in the negative.

My answer to Question III is that the decisions given by the
Administrative Tribunal are invalid, by reason of lack of juris-
diction under the Statute.

(Signed) J. E. READ.

&1
